Title: The Committee of Secret Correspondence: a Report to Congress, [on or before 14 February 1776]
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: 


The invasion of Canada, authorized by Congress in June, 1775, had begun in August under Major General Philip Schuyler. Because of his ill health the command almost immediately devolved upon his subordinate, Brigadier General Richard Montgomery, who by November had captured the forts at Chambly and St. Johns and the city of Montreal. Governor Carleton escaped to Quebec with the remnants of his force. Meanwhile Benedict Arnold was advancing through Maine for a junction with Montgomery, which occurred near Quebec on December 3. The siege of that fortress lasted through the month, and culminated on the 31st in an assault in which Montgomery was killed and Arnold wounded. The siege continued in a desultory fashion, and the fate of the expedition now depended as much on political as on military factors.
Everything hinged on the attitude of the inhabitants, for until reinforcements arrived from Britain neither side had enough troops to decide the issue. The invaders were few in number and had long supply lines to guard; the British regulars, the backbone of the defense, were even fewer. American success was probable if the Canadians were welcoming, possible if they held aloof, and out of the question if they remained loyal to the crown. The great landowners and the Roman Catholic hierarchy, as this document makes clear, were satisfied with British rule; and they carried influence with the mass of the people. What carried even more was success in the field, backed by effective persuasion. Washington did what he could from a distance, by an address that painted the troops as liberators and appealed for Canadian support in securing freedom for all. But addresses were not enough. What were needed were victories and the political leadership to exploit them.
General Montgomery was well aware of the political need. As his army moved toward Quebec he twice urged General Schuyler, who had remained at Ticonderoga, to ask for a Congressional committee to act as a council in Canada. Schuyler forwarded the request, and Congress appointed a committee to confer with him. It did not go beyond Ticonderoga, however, and contented itself with reporting on the situation there and suggesting that another committee be sent when the weather became better for traveling. Months passed and nothing happened. During the siege that followed the failure to storm Quebec, the invasion hung by a thread. The sort of council that Montgomery had had in mind, capable of seizing the initiative when opportunity offered, was as important as reinforcements.
A factor in precipitating Congressional action was the arrival of a French Canadian with an urgent appeal. Preudhome La Jeunesse lived in Montreal, and all we know about him before his appearance in Philadelphia is contained in this report. Its impact was immediate. It was read to the delegates on February 14, and next day they appointed a committee of three, Franklin among them, to go to Canada.
 
[On or before February 14, 1776]
  The Committee of secret Correspondence report that they have conferr’d with the Person just arriv’d from Canada, and find that he was furnish’d with a Passport from Gen. Wooster, containing Orders for his Travelling at the Publick Expence; with another Pass from Gen. Schuyler to the same Purpose, and one from the Committee of Kingston, who sent a Guide with him hither. That he has been engag’d in the American Service ever since the Appearance of our Forces in that Country, of which he is a Native; and being as he says well acquainted with the Sentiments and way of Thinking of his Countrymen, his Intention in undertaking this Journey was to give the Congress true Information on that Subject. He says that when the Canadians first heard of the Dispute they were generally on the American side; but that by the Influence of the Clergy and the Noblesse, who have been continually preaching and persuading them against us, they are now brought into a State of Suspence or Uncertainty which Side to follow. That Papers printed by the Tories at New York have been read to them by the Priests assuring them that our Design was to deprive them of their Religion as well as their Possessions. That the Letters we have address’d to them have made little Impression, the common People being generally unable to read, and the Priests and Gentry who read them to others, explain them in such a Manner as best answers their own purpose of prejudicing the People against us. That he therefore thinks it would be of great Service if some Persons from the Congress were sent to Canada, to explain vivâ voce to the People there the Nature of our Dispute with England, which they do not well understand, and to satisfy the Gentry and Clergy that we have no Intention against their Interests, but mean to put Canada in full Possession of Liberty, desiring only their Friendship and Union with us as good Neighbours and Brethren. That the Clergy and Gentry might he thinks by this means be brought over, and would be follow’d by all Canada. And unless some such Measure is taken he is of Opinion our Affairs there will meet with continual Difficulty and Obstruction.

He left Montreal the 20th past; says our Troops continued to invest Quebec; that he had heard of no Sally made by the Garrison; but was inform’d by an Ecclisiastick who came out of that Town 15 Days before, that the Inhabitants were in great Distress for Fewel, and reduc’d to one Fire for 6 or 7 Families. That Flesh and Flour was also scarce; but they had plenty of Corn, which not having Means to grind they boil’d to subsist on. That on his Route he met several Parties of our Reinforcements marching toward Canada. That Lake Champlain is frozen and passable but Lake George not yet. He adds that there is great Jealousy in Canada, of our Paper Money.
He offers to carry safely any Dispatches the Congress may have to send into that Country.
 
Notations in different hands: Feby 14. 1776 No. 1. Report of the Comee of Correspondence apptd to confer with a gentleman from Canada. Read Feby 14. 1776. Referred for consideration till tomorrow. / Monsr. Pruxdent la Jeunesse & [illegible]
